Case 0:19-cv-61365-BB Document 22 Entered on FLSD Docket 01/16/2020 Page 1 of 11



                                            UNITED       STATES DISTRICT                  COURT
                                            SOUTHERN DISTRICT OF FLORIDA
                                              FORT LAUDERDALE DIVISION

                                            CASE      NO      19-cv-61365-BLOOM/VaIIe




 SOUTHPOINT                 CONDOMINIUM
 ASSOCIATION                  INC

                        Plaintiff




 LEXINGTON                  INSURANCE          COMPANY

                        Defendant




    LEXINGTON INSURANCE                     COMPANYS MOTION FOR LEAVE TO AMEND                                                        ITS

                                      ANSWER AND AFFIRMATIVE DEFENSES

            Defendant           Lexington       Insurance      Company      Lexington                by and through       undersigned




  counsel      and Pursuant         to     Federal    Rule of    Civil   Procedure      15a2         hereby    submits    this    Motion



  for   Leave    to    Amend        its    Answer and         Affirmative   Defenses         Lexington        seeks   leave      to    assert




  additional     Affirmative         Defenses         based   on recently   discovered       evidence     indicating     that    Plaintiff




  breached      the    Policys Concealment                Misrepresentation        or     Fraud   provision by misrepresenting



  the cause and extent of            its   alleged    damages


                                                         RELEVANT FACTS

            This                               insurance       dispute   arising   out     of   alleged    damage        to   Plaintiffs
                       is       property



  condominium towers                located      at   3400     and   3410   Galt   Ocean     Drive      Fort   Lauderdale             Florida




  33308    the     Premises               on or about    September       10 2017     as     result    of Hurricane     Irma       Plaintiff




  contends      that        Hurricane       Irma resulted       in   approximately        $30000000        worth      of wind-related
Case 0:19-cv-61365-BB Document 22 Entered on FLSD Docket 01/16/2020 Page 2 of 11



 damage         to    the    Premises including               but not         limited     to the replacement           of    all    exterior      windows



 and doors           as   well as the roofs of both towers and the lobby



 The     Policy



            Lexington             issued policy         number          41 -LX-092 177517-0               the   Policy             to   Plaintiff    for      the




 Premises            effective      for   the    one-year         period        commencing           May 10 2017             The        Policy provides



 Building        coverage           for   the    Premises         up    to       limit    of $70604377              subject        to     three     percent



 Windstorm                   Hail    Deductible             Thus       claims      for    Windstorm         are    subject     to        $2118131.31


 deductible



 The Claim and Adjustment


            Upon          receipt     of Plaintiffs         claim in          September 2017 Lexingtons                    consultants            inspected



 the     Premises         and determined             that   the    cost      of repairing the        wind-related         damages         was     less    than



 the     applicable          deductible          The    engineering             firm retained        by Lexington         Halliwell         Engineering



 Associates           HEA             determined        that      the wind speeds on the date of loss were not                            strong enough



 to    cause     the        damage alleged             and    that      the     majority       of the     claimed    damage             existed     prior      to




  Hurricane          Irma had been caused by wear and tear/deterioration/corrosion                                          and was long-term                  in




  nature        The Policy          specifically       excludes        coverage         for   such   damage


            Plaintiff            hired the   public     adjustment              firm GlobalPro          Recovery      Inc     GlobalPro                  as    its




  representative             in   connection         with    this      claim       GlobalPro         then   hired    an   engineering           firm The



  Falcon    Group           Falcon              to   determine         the    cause and scope         of the      damage      caused       by Hurricane



  Irma     as   well        as     construction        consultant         firm DSS Condo              LLC       DSS          to     determine       the    cost




  of repairs



            In       October 2018 more than one year                            after    Hurricane      Irma    GlobalPro           advised Lexington




  that   Plaintiffs          Hurricane       Irma claim was               for   $29521729            In   support of this considerable                claim
Case 0:19-cv-61365-BB Document 22 Entered on FLSD Docket 01/16/2020 Page 3 of 11



  GlobaiPro               submitted           report      from Falcon and an estimate summary from                                    DSS        Falcons August



 22      2018             Post-Hurricane              Engineering             Evaluation           attributes       all     of the        observed       damage          to




  Hurricane              Irma winds            Ex                            8/22/18           Report          DSSs       estimate which          is   based       on the



  scope prepared by Falcon calls for the replacement                                              of   all    exterior     windows        and doors          as   well as



 the roofs of both towers                       and    the     lobby         Ex                    Estimate


 The         Litigation



                   Plaintiff      commenced             this   breach-of-contract                 action       against Lexington           on    May 16           2019   in




  the    Circuit           Court    for   Broward County                       D.E                Lexington timely removed                      the    matter to the



  United           States     District        Court     for    the    Southern District               of Florida and Answered                   the complaint            on


  June             2019       D.E        land



  Discovery of the First Falcon Report


                   In     addition       to    party      discovery             Lexington           served       several         subpoenas       on     non-parties



  including              Falcon     and       DSS         In
                                                               response            to   Lexingtons           subpoena           DSS      produced        number          of



  documents                that    were       not     included         in    Plaintiffs          document          production              Most        notably       DSS


  produced                 previously undisclosed                    March          23 2018       Post Hurricane                Irma Engineering         Evaluation




  prepared by Falcon                   that     is    drastically        different            than the August        22         2018 Falcon report produced



  and        relied        upon     by    Plaintiff.2            Ex                                3/23/18        Report              While      not    included         in




  Plaintiffs              production          DSS       also    produced                the   March    26 2018            email that       transmitted        Falcons



  March 23 2018                   report to Plaintiff                Ex                           E-Mail


                   Notably         DSSs        production            included             Project Bulletin              for     the week     of March        26 2018


  which        states        The      report         from Falcon Engineering                      has arrived        it    is   being reviewed          by   the    board



  of directors Global                    Pro     Castle and            DSSC              The public          adjuster     will    play     key    role in         the next




   We        have       advised   Plaintiff    of these    issues     with   its    discovery     responses/document            production    among others and           we
                                           whether                   these               can be resolved       without motion practice
                    process of determining
  are   in   the                                                             issues


   Falcon          also   produced    this    draft   report
Case 0:19-cv-61365-BB Document 22 Entered on FLSD Docket 01/16/2020 Page 4 of 11



  steps   for      the    hurricane            claim and            DSSC         will      be working              closely    with        the     Global       Pro team to



  further     this       project               Ex                                Project          Bulletin               Apparently              the    public      adjuster



  GlobalPro           was        unhappy         with        the    first      report          inasmuch        as    DSSs         production            also    includes        an



  April   42018            email from Ben Myers                       of    DSS      to        James Lagreca of             DSS      which         states



                                 had           recent        conversation               with          Craig Applebaum                at    Global        Pro      he

                                                                          the    Falcon Report was                                         for    the    needs     of
                            expressed concern                      that                                               inadequate

                            the    insurance          claim he              said that           we were           behind     in    our filing          and asked

                            for    the    breakdown                 budget              explained            to    him    that     Falcon        came         highly

                            recommended                 by Dan and               that     it    was made           abundantly        clear to          Falcon on

                            numerous occasions                      that     this   report was to be used to bolster the insurance

                            claim for Southpoint                      DSSC          assumed             that because          of the       seemingly close

                            relationship between                     Global         Pro and Falcon that Falcon was clear on                                     how
                            the    report       should         be written               Craig did            express concern               that    Global        Pro

                            was not included                   in   the     Falcon inspections                    though he did not elaborate on
                            in    what capacity               DSSC          or    Southpoint         Management should have included
                            them or        at    what point               we     should          have contacted them We finished the
                            conversation              with an understanding                       the       Global    Pro was to reach                 out to Bill

                            Pyznar        at   Falcon to discuss the issues                            with the report



  Ex                        E-Mail

              The        first    Falcon         report        was        not     produced              by    Plaintiff       or     GlobalPro                 Accordingly



  Lexington          was not aware of                   its    contents          when          conducting           their   depositions           in early       December


  At   that   time Lexington was only aware                                  of     Falcon invoice                  dated   September             25 2018         indicating



  that        draft      report    was         sent     to    Craig         Applebaum                 of GlobalPro           prior    to    the        date    listed        on the


  version      of the report             submitted            to    Lexington             Ex                           Invoice             When          asked     about       this




  invoice      at   his     deposition           Applebaum                  testified          that    he could not         recall        any    specific       revisions        to




  the Falcon report                Ex                                       Tr          97        Applebaum              further testified that               he sometimes




  changes       the      wording of engineering                      reports to           make them            clearer       Ex            pp 35-37

              In    fact     dramatic          revisions            were made            to     Falcons March               23     2018     report        which         is    much


  different        than     the   August         22 2018             report       submitted            to    Lexington       in    support        of Plaintiffs              claim



  First the March                23    2018 report             attributes         certain        claimed          damage      to   deterioration              and corrosion
Case 0:19-cv-61365-BB Document 22 Entered on FLSD Docket 01/16/2020 Page 5 of 11



 which    comments do not appear                              in the      version     of the report that was provided                            to       Lexington             Exs

                   Similarly the                  March 23                2018     report      describes          damage              in     certain        photographs               as




 deterioration           and corrosion                  all    without       any mention            of wind          damage             yet     in    the       version         of the




 report that was provided                                                                   same photograph
                                                                                   exact                                                              attribute           the   exact
                                                 to    Lexington           the                                                  descriptions



 same damage             entirely           to   wind                      Third      the    March       23      2018           report recommends                      merely re



 caulking         the    windows                 whereas            the    version         of the     report          that        was        provided            to     Lexington


 recommends              the    windows                complete           replacement                         Plaintiffs          assertion that                all   the exterior



 windows          and doors need                  to    be removed              and replaced         as        opposed           to   re-caulked                added millions



 of dollars to this claim



            In     sum         the     new       evidence           suggests        that    GlobalPro            was not happy with the                               first   Falcon




 report      i.e         the         one    that        attributed          much       of     the    damage                to     pre-existing              conditions               and



 recommended               merely re-caulking                        them           GlobalPro            it
                                                                                                                appears           urged        Falcon            to    change         its




 engineering            conclusions              and recommendations                       to inflate     Plaintiffs insurance claim



  Other Issues Revealed                          Through            Discovery


             There        is     yet       further       evidence           that    Plaintiffs       claim           is    intentionally              overstated              i.e     in




  addition    to    the newly discovered                        first     Falcon report



             For one             the    bids          that    Plaintiff      received        for    repairs          are    far       less   than         the    amount          of   its




  claimed     damages                 Indeed           the bid       selected       for    the building           envelope             repairs       is    in    the    amount of



  $1471575              and     it
                                     appears          that    the interior repairs were performed                               for less       than       $2000000                   Ex

  10             of Empire Contract                           and   Ex     11                   Expenses Spreadsheet                                 These            amounts         are




  drastically less             than    the       $30000000                claim submitted           by        Plaintiff




             In    addition            Lexington has learned                       that Plaintiff        was aware               of the pre-Irma damage                         to    the




  Premises roof                 windows                and doors           and     that     Plaintiff         even    filed            lawsuit        against           its   roofing
Case 0:19-cv-61365-BB Document 22 Entered on FLSD Docket 01/16/2020 Page 6 of 11



 contractor         relating to        those           prior issues          of roof damage                    and water           infiltration            This       information



 somehow was               omitted from Plaintiffs response                                 to      Lexingtons              interrogatory seeking information



 about     pre-Irma         damage           to        the    Premises            Ex           12                  Responses                   What        is   more              Plaintiff




 stated                     in
                                     response to              an interrogatory asking                         it   to     identify       all   previous          litigations           in


 which         subject          matter       of the           lawsuit        in   whole             or   in    part        was     the    physical          condition               of the




 Property            Ex         12    at   Resp         No              The       fact      that     Plaintiff            filed        litigation         against           its   roofing



 contractor         shows       that this        response          was and          still      is patently              false



              DSSs         production              also         included             previously                    withheld        Roofing            Assessment                   Report



 prepared          for   Plaintiff         by Delta Engineering                     in      September 2013 which                               identified        the         following



                                                                        roofs        unsealed                                                   unsealed
 problems            among           others            with      the                                          counter           flashing                              penetrations



 throughout          the    parapet walls                    blisters   in   the    membrane                  filled       with entrapped                 water       deteriorated



  lead    flashings        at   the    emergency overflow                         drains            open       seams            standing       water        and cracked                and



  deteriorated           roof    sealants              Ex        13                      9/9/13          Report                 This     report      was        not    included          in




  Plaintiffs production                    and    it    undermines Plaintiffs claim                                that    damage        from Irmas winds made                            it




  necessary        to    replace the roofs



              Similarly Plaintiffs                       claim         includes          the     cost         of replacing              all    the    roofs           even         though



  Plaintiffs        roofing          consultant          performed                post-Irma moisture survey                              and determined                     that    there



  are    no    areas       of    latent       moisture                Green        and         Red            that      requires                     the          removal              and



  replacement              Ex         14                 Leak Detection               Companys                     3/9/18       Report


              In    addition          Lexington              has uncovered               evidence             of pre-Irma              issues    with the windows                      that




  Plaintiff    seeks       to    replace through                 this    claim           In response to                   reported leaks             at   the building Delta




  Engineering            performed                Preliminary             Window               Assessment                  in     January       2013            The         report     that




  Delta    Engineering               provided            to     Plaintiff     in    connection                 with        that    assessment             made         it     clear    that
Case 0:19-cv-61365-BB Document 22 Entered on FLSD Docket 01/16/2020 Page 7 of 11



 significantly             deteriorated                 window          gaskets          flashing       and    sealants      were allowing water                      to   enter       the




 building           at    that    time              Ex       15                      1/23/13    Report              This    is    the same damage                  that        Plaintiff




 now      claims to have                      been somehow caused by Hurricane                                 Irmas winds alone



 The Proposed                    Amendment


               In        light     of     all         the   newly         discovered           material        information                   that           Plaintiff           had    its




  engineer          alter        findings             to    attribute          all   of the     observed        damage           to    wind               the    actual         cost    of




 repairs       is     far less          than        the amount            being        claimed       by Plaintiff and                   Plaintiff         was aware             of pre



  Irma damage               to     the property                   and   Plaintiff        now    claims      that this       same damage                  somehow had been


  caused          by      Hurricane                   Irma          Lexington               hereby    seeks         leave    to       amend         its    answer          to     assert




  additional             affirmative                defenses         on      the     basis   of Plaintiffs          breach        of the      Policys Concealment



  Misrepresentation                      or         Fraud         provision           insofar    as   Plaintiff         appears        to    have         misrepresented               the




  cause and extent of                         its   alleged       damages


               Lexington                 is    aware        that    the      Courts June           25   2019        scheduling           order sets August                 24 2019


  as    the    deadline            for         motions        to     amend           pleadings        but     asks    for    permission to                 amend         its    answer



  because         the evidence                   outlined         above         was not discovered              until    late     December           2019




       WarfIeld           Stewart        2009         WL    425996        M.D         Fla    Feb 20 2009        Plaintiff        was   entitled     to    amend    its   complaint       to


  add         fraud      claim         because               delay      in     the   amendment       was caused       by    defendants         failure      to   timely        produce
                                                      any
  disclosure        document                   Moreover           F.R.C.P        15d     permits      party    to   supplement         its   pleading      based    on     information

  discovered          since      the    date     of   the   pleading      to    be   supplemented
Case 0:19-cv-61365-BB Document 22 Entered on FLSD Docket 01/16/2020 Page 8 of 11



                                                                   ARGUMENT

                                  LEAVE TO AMEND SHOULD BE GRANTED

          Federal Rule of Civil               Procedure           15a2          states



                   Rule 15         Amended and Supplemental                             Pleadings



                                 Amendments                Before        Trial




                                              Other        Amendments              In    all    other cases                      party      may
                                              amend         its    pleading       only with               the     opposing             partys
                                              written           consent     or    the     courts             leave               The       court

                                              should freely give leave                   when            justice         so requires



          The   Federal     Rules        of Civil          Procedure        encourage               courts liberally                  to    grant    leave    for   the



  amendment     of pleadings            See    United States                58005                   74th     Ave          182     Fed Appx 921                924-25



  11th Cir 2006          We        have       accepted              policy       of liberal          amendments                   and supplements              to    the




  pleadings    under    Rule      15.          The        Eleventh        Circuit       Court of Appeals                         explained          this    policy    in




  Espey       Wainwright       734           2d 748 750 11th Cir 1984                               as   follows



                   Fed            Civ Proc 15a                    governs the amendments                           to     pleadings          and

                   provides            that     after
                                                            any      responsive           pleading                 has         been        filed

                   subsequent           amendments                 are   permitted only with the
                                                                                                                            leave      of the

                   district       court        The        decision        whether        to     grant         leave         to    amend        is


                   committed            to    the     sound        discretion        of the          trial       court           However
                   discretion             may         be          misleading term                   for      rule        15a        severely

                   restricts      the judges              freedom directing                that          leave      to     amend shall
                   be    freely        given    when            justice    so    requires                 This          policy       of Rule

                   15a            in      liberally               permitting            amendments                        to        facilitate


                   determination              of claims           on the merits circumscribes                            the exercise of

                   the    trial    courts            discretion           thus     unless            there          is           substantial


                   reason to deny leave                    to   amend      the discretion                 of the         district     court    is


                   not    broad enough               to   permit denial



          Here    leave     to    amend         is    warranted           inasmuch             as    the        first     Falcon           report      which        was



  improperly withheld by Plaintiff                    and not discovered                until       December 2019                      and then only through



                 extensive                                                 efforts                   well                 the     other      newly         discovered
  Lexingtons                       non-party              discovery                            as                 as
Case 0:19-cv-61365-BB Document 22 Entered on FLSD Docket 01/16/2020 Page 9 of 11



  evidence         summarized              above         clearly       establishes            that     Plaintiffs            claim       was        intentionally




  overstated



  No    Substantial        Reason Exists                to    Deny    the Motion         to    Amend


            In    Espy     the   Eleventh             Circuit Court          of Appeals            stated    that    unless           there    is        substantial




  reason   to     deny leave         to    amend        the    discretion      of the district              court   is    not broad       enough          to   permit



  denial          734 F.2d       at   750 citing Dussouy                        Gulf Coast Invest                   Corp         660 F.2d 594 598 5th



  Cir    1981        Proper reasons               for   denying        leave    to   amend          include              where        there    has been undue




  delay     bad     faith      dilatory          motive         or    repeated       failure          to    cure     deficiencies             by    amendments



  previously        allowed                 where        allowing        an    amendment               would        cause        undue        prejudice        to   the




  opposing        party and                where        the    amendment         would         be futile            Langlois            Travelers          Ins      Co

  401    Fed      Appx 425           426        11th Cir        2010          Fresco           R.L Polk                  Co      2007     U.S       Dist       LEXIS


  99095      at   67      S.D        Fla    Dec         13 2007 granting                    motion          for   leave     to   amend where              there     was



  no evidence        of prejudice           to    the    opposing parties              dilatory        motive       or futility         of the      amendment


  see also Cohen               Gulfstream IntlAirlines                        Inc 2007 U.S Dist LEXIS 73967                                    M.D         Fla Oct



       2007       granting       defendants                  motion     for    leave     to        assert         counterclaim            despite         plaintiffs




  argument        that   the   amendment was                  futile



             The most important consideration                           is    whether the opposing party                         will   be prejudiced               See



  Radisson Hotels Intl                    Inc         Amelia Invest            Inc      1992 U.S              Dist       LEXIS 9614                at   56 M.D

  Fla July           1992 explaining                   that    the   most      important consideration                      in        courts        determination



  of whether        to   grant       leave       to    amend         under    Rule     15     is    whether         there      will     be any          prejudice    to




  opposing        party        see    also       M/V     Skanderborg                 M/Y      True         Dream         146          Supp 2d 1307 1314


  S.D      Fla 2001                                   the most important factor listed by the Courtand the most frequent
Case 0:19-cv-61365-BB Document 22 Entered on FLSD Docket 01/16/2020 Page 10 of 11



  reason    for   denying leave         to   amend         is    that       the   opposing          party will       be prejudiced              if    the     movant       is




  permitted to alter his         pleading           citation            omitted


            Here      there     has   been no undue                   delay bad faith                 dilatory       motive         or    repeated               failure   to




  cure    deficiencies     by amendments               previously                 allowed           The     evidence        that     Plaintiffs               claim was



  misstated       was    just    discovered          and         this       is    Lexingtons           first     request       to    amend              its      pleading



  Moreover        while Lexington            proactively              has sought discovery                     in this   action       Plaintiffs discovery




  responses       were    incomplete           and    it    took        time           for   Lexington          to   obtain     and       review              responsive



  documents       from subpoenaed              non-parties              Additionally the proposed                        amendment                 is   supported by



  solid    evidence       indicating         that   Plaintiff           misrepresented                the      cause     and        extent           of    its    claimed




  damage


            Finally       and     most        importantly                   Plaintiff        will     not      be     prejudiced              by        the      proposed


  amendment             Indeed        discovery        has            not    been           completed          and    the   proposed                 amendment             is




  consistent with Lexingtons                 previous           position that the claim                   is   overstated



            WHEREFORE                    for    the        reasons               set    forth    above          Defendant            Lexington                   Insurance




  Company         respectfully        requests that             the    Court           enter an order          granting     this     Motion               for    Leave     to




  Amend Answer             and    Affirmative              Defenses               thereby       permitting           Lexington           to    file       the     attached




  proposed Amended              Answer and          Affirmative                   Defenses




                                                                                       10
Case 0:19-cv-61365-BB Document 22 Entered on FLSD Docket 01/16/2020 Page 11 of 11



                              CERTIFICATE OF                 GOOD FAITH CONFERENCE

          In   accordance       with       Local   Rule    7.1   a3       hereby   certify   that    counsel   for   the   movant



  conferred    with   all   parties   or   non-parties     who may      be affected   by the    relief   sought in this motion



  in   good    faith effort to   resolve the issues but has been unable to resolve the issues



  Dated   January      16 2020
          Fort Lauderdale         FL


                                                     MOUND COTTON WOLLAN                             GREENGRASS            LLP


                                            By




                                                     Wayne         Glaubingr Esq pro hac vice
                                                     wglaubingermoundcotton.com
                                                     Daniel        OConnell Esq pro hac vice
                                                     doconnell@moundcotton.com
                                                     Mound       Cotton Wollan        Greengrass         LLP
                                                     One New York         Plaza

                                                     New York NY          10004

                                                     Tel    212    804-4200

                                                     Fax    212    344-8066



                                                     Brooke         Oransky Esq       Fla      Bar   No   113049
                                                     boranskymoundcotton.com
                                                     Mound       Cotton   Wollan       Greengrass        LLP
                                                     101    N.E   Third   Avenue      Suite 1500

                                                     Fort Lauderdale       FL 33301
                                                     Tel    954    467-5800
                                                     Fax    954    467-5880




                                                     Counsel for Defendant

                                                     Lexington     Insurance      Company




                                                                   11
